        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA
                                                    19 Cr. 59 (PKC)
                        v.

  NIKET JAIN,

                         Defendant.




        GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION
 TO DEFENDANT’S MOTION TO DISMISS THE INDICTMENT AND TO SUPPRESS
                   HIS POST-ARREST STATEMENT




                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York
                                               One Saint Andrew’s Plaza
                                               New York, New York 10007
                                               Telephone: (212) 637-1041/6519

Tara M. La Morte
Samuel L. Raymond
Assistant United States Attorneys
– Of Counsel –
     Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 2 of 16




                                        TABLE OF CONTENTS
PRELIMINARY STATEMENT ............................................................................................2
FACTUAL BACKGROUND .................................................................................................2
MATERIALS FROM INDIVIDUAL-1’S DEVICES ............................................................5
ARGUMENT ..........................................................................................................................7
    I. The Government’s Mistake Was Inadvertent ..........................................................7
    II. The Defendant Has Not Been Deprived of His Right to Counsel ...........................8
      A. Applicable Law ...................................................................................................... 8
      B. Discussion ............................................................................................................. 9
    III. There is No Basis to Dismiss the Indictment on Speedy Trial Grounds ...............10
      A. Applicable Law ................................................................................................... 10
      B. Discussion ........................................................................................................... 11
    IV. The Government Will Not Introduce Jain’s Post-Arrest Statements in its Case-in-
         Chief.......................................................................................................................14
CONCLUSION .....................................................................................................................14
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 3 of 16



       The Government respectfully submits this memorandum of law in opposition to defendant

Niket Jain’s motion to dismiss the indictment (Dkt. No. 73, herein the “Motion” or “Mot.”) and to

suppress a post-arrest statement Jain made.

                                PRELIMINARY STATEMENT

       As the Court is well aware, the Government inadvertently failed to produce certain

discovery materials in its possession until February 2020. Contrary to the defendant’s argument—

which is unsupported by any relevant authority--this oversight provides no basis to dismiss the

indictment. The Government expeditiously produced the materials promptly upon discovering its

error, and the defendant has not pointed to any prejudice resulting from the timing of the

production itself. The defendant has not been deprived of the counsel of his choice. And the

Court’s repeated granting of continuances, including at times at defendant’s request to review the

other discovery material in this case, could not violate the Speedy Trial Act or the Speedy Trial

Clause, or provide a basis to dismiss the indictment. With respect to the post-arrest statement, the

Government does not plan to rely on the statement in its case-in-chief, thereby mooting his motion

to suppress.

                                  FACTUAL BACKGROUND

       Individual-1, who conspired with the defendant to commit the crimes charged in Counts

One, Two and Three of the Indictment, was arrested in 2018. Upon his arrest, Individual-1

consented to the Government’s seizure and review of three electronic devices.1 The FBI case agent

then-assigned to the matter took custody of electronic images of the devices (described herein as

“Individual-1’s Devices”).     The United States Attorney’s Office was informed both that


1
  As the Government represented at the February 26, 2020 Conference, (Dkt. No. 73 Ex. 1 p. 4–
5), and recent letter motion, (Dkt. No. 74), materials on the electronic devices contained a subset
of attorney-client privileged communications, and Individual-1 did not waive this privilege. The
Government plans soon to reply to the defendant’s response, filed yesterday. (Dkt. No. 78).


                                                 2
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 4 of 16



Individual-1 had consented to the seizure and that the FBI had custody of the images of Individual-

1’s Devices.

       A few months later, on January 28, 2019, a grand jury sitting in this district returned an

Indictment charging the defendant with: conspiracy to commit securities and wire fraud; securities

fraud; wire fraud; and obstruction of justice. The defendant was arrested the following day,

Mirandized, and made post-arrest statements.2 The Government wrote to the Court on January 30

requesting that the Court set a date for arraignment and initial conference, and that the Court

exclude time to the date of the initial conference. (Dkt. No. 6). The Court ordered a conference

for February 14, 2019, and excluded time to that date. (Dkt. No. 7).

       At the February 14, 2019, conference, the Government set out the discovery materials it

planned to produce (which, through an oversight, did not include materials from Individual-1’s

Devices); the Court scheduled the next conference for April 17, 2019, and the Government (with

no objection from defense counsel) applied for the Court to exclude time to April 17, so that the

Government could begin to produce, and defendant could begin to review, the relevant discovery

as outlined by the Government at the conference. (Dkt. No. 73 Ex. 2).

       As the Government began producing discovery, on April 11, 2019, the defendant’s then-

counsel wrote the Court requesting a continuance and an exclusion of speedy trial time, so that he

could review the materials already disclosed. (Dkt. No. 12). The Court re-scheduled the

conference to May 31, 2019, and excluded speedy trial time until that date. (Dkt. No. 13). On

May 24, 2019, the defendant’s then-counsel again requested a continuance to review recently

produced discovery and exclusion of speedy trial time; the Court re-scheduled the conference to




2
  The defendant filed the unredacted FBI report with his post-arrest statements to the Court
under seal on March 19.


                                                3
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 5 of 16



August 1, and agreed to exclude time. (Dkt. Nos. 15 and 16).

       On August 1, 2019, the Court held a conference. During that conference, defendant’s then-

counsel described various technical problems he had been having opening the materials already

disclosed. (Dkt. No. 19, p. 3). As a result, he “request[ed] additional time to finish discovery”

and another adjournment. (Dkt. No. 19, p. 10). The Court scheduled another conference on

October 11, 2019. (Dkt. No. 19, pp. 10–11). The Government moved to exclude time to the new

conference date, with no objection from defense counsel, and the Court so ordered. (Dkt. No. 19,

pp. 12–13).

       On October 11, 2019, the Court held the next conference. The Court set trial and motions

dates, and excluded time to the trial date in the interests of justice, including for the parties to

prepare for trial, set for March 30, 2020. (Dkt. No. 29).

       On October 25, 2019, the defendant moved for a bill of particulars and to suppress emails

seized and searched pursuant to a search warrant. (Dkt. No. 28).3 Pursuant to 18 U.S.C. §

3161(h)(1)(D), time between October 25, 2019, and November 24, 2019, was automatically

excluded. On November 25, 2019—at which time trial had already been set—Benjamin Allee,

Esq., filed a notice of appearance and requested a “brief adjournment of the scheduled trial date.”

(Dkt. No. 34). The Court denied Mr. Allee’s request. (Dkt. No. 35). Mr. Allee wrote again to the

Court, requesting a conference and that the Court reconsider granting the defendant an

adjournment. (Dkt. No. 39). The Court scheduled a conference for December 19, 2019.

       The Court denied the defendant’s motion for a bill of particulars and to suppress the email




3
   This motion was later stricken from the docket because it attached a sealed complaint and
affidavit. (Dkt. No. 36). The motion was later refiled under seal, though the docket does not
show that the motion was refiled, but as noted above, the Court ruled on the motion on
December 18, 2019.


                                                 4
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 6 of 16



return on December 18, 2019. (Dkt. No. 46). At the conference the next day, the Court refused to

move the trial date. (Dkt. No. 58).

       Current counsel entered a notice of appearance on January 2, 2020. On January 17, 2020,

the defendant moved to dismiss Counts One, Two and Three of the Indictment. (Dkt. No. 55).

That motion is still pending. Accordingly, pursuant to 18 U.S.C. § 3161(h)(1)(D), time was

automatically excluded from January 17 to February 16. And since the instant motion, filed on

March 13, time is automatically excluded until April 12.

       In reviewing the productions of discovery materials in or about February 2020, the

Government recognized that the FBI still had custody of the images of Individual-1’s Devices. On

February 12, 2020, the Government informed defense counsel about these materials, and the next

day, informed the Court. After the Court held two conferences on the matter, on February 26 and

March 3, 2020, the Court set out a briefing schedule on the defendant’s proposed motion to dismiss

the indictment. At the March 3, 2020 conference, the Court adjourned the trial date, from March

30 to June 1. On March 13, 2020, the defendant filed the Motion, to dismiss the indictment and

suppress the defendant’s post-arrest statement. (Dkt. No. 73).

                     MATERIALS FROM INDIVIDUAL-1’S DEVICES

       Before addressing the law, and why the defendant has offered no basis to dismiss the

Indictment, the Government notes the nature of the materials on Individual-1’s Devices. The

Government is continuing but has not completed its review of these materials. Given the timing

of the Government’s realization it had these materials in its possession, the Government disclosed

them immediately to defense counsel. However, as the Government is continuing its review, it

notes that the Devices may contain materials falling into different categories with respect to

discoverability and the timing of disclosure:




                                                5
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 7 of 16



              First, any exculpatory information, which should be disclosed to the defendant at

               the earliest occasion. In its review of the materials on Individual-1’s Devices, the

               Government has not yet found any information that the Government believes is

               subject to disclosure under Brady.

              Second, any information subject to disclosure under Rule 16, which should have

               been disclosed to the defendant pursuant to the schedule set by the Court after

               arraignment, in 2019. This information includes, for instance, messages from the

               defendant to Individual-1, Rule 16(a)(1)(B); and any other information on

               Individual-1’s Devices “material to preparing the defense” or that the Government

               “intends to use . . . in its case-in-chief,” Rule 16(a)(1)(E)(i) and (ii). In its review

               of the materials on Individual-1’s Devices, the Government has found information

               subject to disclosure under Rule 16.

              Third, any information that would serve to impeach Individual-1’s anticipated

               testimony, which is subject to disclosure under Giglio v. United States, and should

               have been disclosed to the defendant per the Court’s scheduling order.4

              Fourth, any information that “relates to the subject matter” of Individual-1’s

               anticipated testimony, which is subject to disclosure under 18 U.S.C. § 3500(b),

               and should have been disclosed to the defendant per the Court’s scheduling order,

               March 23, 2020, one week before the scheduled trial date. In its review of the

               materials on Individual-1’s Devices, the Government has found material subject to

               disclosure under the Jencks Act.


4
  It does not appear as if the Court specifically ordered a schedule for Giglio disclosures under
the prior scheduling order, but the Government anticipated making such disclosures in February
2020.


                                                  6
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 8 of 16



              Fifth, Individual-1’s devices contain information protected by the attorney-client

               privilege, as set forth in the Government’s letter dated March 17, 2020 (Dkt. No.

               75). Specifically, Individual-1, working with his counsel, had designated certain

               material on Individual-1’s computers as privileged, and the Government does not

               have authorization to access those materials. The Government is using a taint team

               to screen out potentially privileged information from Individual-1’s cellular

               telephone.

              Finally, all other information on Individual-1’s Devices: matters unrelated to the

               subject matter of Individual-1’s anticipated testimony, impeaching of Individual-1,

               material to the defense or for use by the Government at trial, or exculpatory

               information. In this case, for example, such information includes video games

               played by Individual-1.    This information is not subject to disclosure to the

               defendant at all although, as noted above, it has been disclosed.

                                         ARGUMENT

I.     The Government’s Mistake Was Inadvertent

       As described further herein and as he himself recognizes, none of the defendant’s

arguments have even facial plausibility unless he establishes that the timing of the Government’s

disclosure was intentional. (See Mot. at 2–3 (“the facts as they are known to the Defendant

indicate the Government’s intentionality”)). This he cannot do. The defendant’s theories for

why the Government may have intentionally delayed production, but then immediately turned

around, alerted the Court, and then produced the discovery as swiftly as possible,5 including

producing materials which, as described above, were likely not discoverable, or were


5
  Indeed, so swiftly that as the Court knows the Government accidentally included materials
deemed privileged. Dkt. No. 75.


                                                7
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 9 of 16



discoverable only at a later date, are illogical, self-contradictory, and entirely speculative. The

defendant asserts its theory for why the Government may have acted intentionally:

       because, for example, the Government believed that it had enough evidence already, or
       that it had committed to a privilege review of the devices on behalf of Krigsfeld that had
       not been completed or reviewed, or that the Government became concerned that because
       the data had not been produced for so long, producing it now could be problematic, so it
       delayed, or some other reason.
       Mot. at 4. None of those reasons make any sense. There is no basis in the record to

suggest that the Government acted intentionally. Indeed, the Government’s actions suggest the

exact opposite—the Government recognized its own error and acted swiftly to fix it.

II.    The Defendant Has Not Been Deprived of His Right to Counsel

       A.      Applicable Law

       The Sixth Amendment guarantees a right to effective assistance of counsel. See Strickland

v. Washington, 466 U.S. 668, 685–86 (1984). As part of that right, the Sixth Amendment also

generally guarantees a right to counsel of the defendant’s choice. See United States v. Gonzalez-

Lopez, 548 U.S. 140, 147–48 (2006). But this right is not absolute: “in certain circumstances” a

trial court may “require a defendant to proceed to trial with counsel not of defendant’s choosing.”

United States v. Griffiths, 750 F.3d 237, 241 (2d Cir. 2014) (citing United States v. Schmidt, 105

F.3d 82, 89 (2d Cir. 1997)).

       Courts have a “great deal of latitude in scheduling trials,” and need not grant a continuance

so that a defendant may be represented by counsel of his choosing, where such a continuance

would cause significant delay. Griffiths, 750 F.3d at 241 (citing United States v. Brumer, 528 F.3d

157, 161 (2d Cir. 2008)); see also Gonzalez–Lopez, 548 U.S. at 152 (recognizing lower courts’

ability to balance the right to counsel of choice with “the needs of fairness” and “demands of its

calendar”). Additionally, “the right to counsel of choice does not extend to defendants who require

counsel to be appointed for them.” Id. at 151–52.



                                                  8
        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 10 of 16



       B.      Discussion

       The defendant has not been “deprived” of his counsel of choice, Benjamin Allee. Mr. Allee

was not available to try this case on March 30, 2020. The Court had “great latitude” to schedule

the trial for that date, even if that meant Mr. Allee was not available. Griffiths, 750 F.3d at 241.

In any event, any conceivable prejudice has been cured: the trial is not scheduled for March 30,

2020 anymore, but is scheduled for June 1. As the Court made clear to the defendant repeatedly

at the conferences held on February 26 and March 3, 2020, given the need for an adjournment, if

Mr. Allee was available on June 1, the defendant would be perfectly capable of hiring him to try

this case on that date. The Court even assigned conflict counsel to advise the defendant on his

options, including a potential choice to re-hire Mr. Allee. Instead, the defendant chose to maintain

his current counsel: a free and voluntary choice. There is thus no Sixth Amendment violation.

       The only case that the defendant cites in support of his motion, United States v. Stein, 541

F.3d 130 (2d Cir. 2008), is inapposite. The Second Circuit held in Stein that the Sixth Amendment

protects “an individual’s right to choose the lawyer or lawyers he or she desires and to use one’s

own funds to mount the defense that one wishes to present.” Id. at 151 (citations omitted). The

defendant has the right to choose Mr. Allee, and to use his funds to do so. He now complains that

he has “limited funds” which means it is “not an option at this time to rehire Mr. Allee.” (Mot. at

19). But: 1) the Sixth Amendment does not guarantee a right to a specific attorney, at any time, at

any cost; 2) his “limited funds” still mean that the defendant is in no worse a position (and in fact,

in a far better one, since he was able to choose his current counsel) than indigent defendants who

have no right to counsel of choice at all; and 3) he never alleges that the Government knew of his

financial status when failing to previously review and produce the relevant discovery.6 Unlike in


6
  And it is unclear how his current financial status affects his ability to defend himself in this
case: had the Government made a timely disclosure of the appropriate material from Individual-


                                                  9
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 11 of 16



Stein, the Government has not “controlled” or “vetoed” or “interfered” with the defendant’s choice

of counsel. 541 F.3d at 154. The Government’s inadvertent failure to review and produce the

relevant discovery materials at the appropriate time has nothing to do with the defendant’s current

choice of able counsel.

III.   There is No Basis to Dismiss the Indictment on Speedy Trial Grounds

       A.      Applicable Law

       “[T]he Speedy Trial Act generally requires a trial to begin within 70 days of the filing of

an information or indictment or the defendant’s initial appearance, 18 U.S.C. § 3161(c)(1), but

the Act recognizes that criminal cases vary widely and that there are valid reasons for greater

delay in particular cases.” Zedner v. United States, 547 U.S. 489, 497 (2006). These exceptions

provide courts with “necessary flexibility,” to accommodate complex criminal cases, and other

fact-specific circumstances. Id. In particular, Section 3161(h)(8) governs “ends-of-justice

continuances,” which “permit[] a district court to grant a continuance and to exclude the

resulting delay if the court, after considering certain factors, makes on-the-record findings that

the ends of justice served by granting the continuance outweigh the public’s and defendant’s

interests in a speedy trial.” Id. at 498-99.

       The right to a speedy trial is also guaranteed by the Sixth Amendment. Courts must

balance the following four factors when analyzing whether a defendant’s constitutional right to a

speedy trial has been violated: 1) the length of the delay, 2) the reason for the delay, 3) the

defendant’s assertion of his or her right, and 4) the prejudice to the defendant. United States v.

Bert, 814 F. 3d 70, 87 (2d Cir. 2016) (citing Barker v. Wingo, 407 U.S. 514, 530 (1972); United



1’s Devices, his counsel would still have had to review the material; and if this case proceeds to
trial, the defendant would still have had to fund trial counsel. The only additional funds the
defendant is expending is for filing motions relating to the delayed disclosure.


                                                 10
        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 12 of 16



States v. Cain, 671 F.3d 271, 296 (2d Cir. 2012)). “[A]nalysis of this constitutional claim

overlaps significantly with the analysis required under the Speedy Trial Act.” Id. “[L]ike the

Speedy Trial Act, the Sixth Amendment counts delay due to government failure only where that

failure was in bad faith.” United States v. Esquilin, 205 F.3d 1325 (2d Cir. 2000) (citing United

States v. Vasquez, 918 F.2d 329, 338 (2d Cir. 1990) (negligent government delay not counted in

Sixth Amendment balancing where it was not the product of bad faith)).

       The dismissal of an indictment is an “extraordinary remedy reserved only for extremely

limited circumstances implicating fundamental rights.” United States v. De La Pava, 268 F.3d

157, 165 (2d Cir. 2001) (internal quotation marks & citation omitted). The law is well-settled

that “[a]n indictment returned by a legally constituted and unbiased grand jury . . . if valid on its

face, is enough to call for trial of the charge on the merits.” Costello v. United States, 350 U.S.

359, 363 (1956).

       There appears to be no law “which indicates whether the Court can reconsider a prior

exclusion of time, what standard the Court should or must employ when making that

determination, or what the effect of such a reconsideration would be.” United States v.

Reichberg, No. 1:16-CR-468-GHW, 2018 WL 6599465, at *8 (S.D.N.Y. Dec. 14, 2018). As

such, in a recent case, Judge Woods construed a motion to dismiss an indictment based on

allegedly improper prior exclusions of Speedy Trial Act and Sixth Amendment time as a motion

for “reconsideration and vacat[ur of] its prior exclusions of time . . . pursuant to Local Rule 6.3.”

Id. Such motions for reconsideration must be filed within 14 days of the relevant Court decision.

Id.

       B.      Discussion

       The defendant’s argument is foreclosed by the Second Circuit’s decision in Esquilin, as

Judge Woods recently held in an almost identical circumstance in Reichberg. In Reichberg, one


                                                 11
        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 13 of 16



week before trial and over a year after the Government had informed defense counsel that

“discovery was complete,” the Government disclosed to defense counsel it had inadvertently

failed to produce thousands of intercepted communications and potential Brady materials.

Defense counsel moved to dismiss the Indictment on Speedy Trial grounds, retrospectively

objecting to two of the Court’s prior exclusions of time in the interest-of-justice (one of the

exclusions with consent of all parties, the other over the defendant’s objection). Judge Woods

denied the motion.

       A straightforward application of this well-reasoned precedent to this case should result in

the denial of the defendant’s motion. To summarize the relevant facts here:

              The Court excluded time in the interest of justice from the date of the defendant’s

               arrest to October 11, 2019, through five written and oral orders, entered January

               30; February 14; April 11; May 28, and August 1, 2019.

                     o The defendant, not the Government, made the applications excluding time

                        under the Speedy Trial Act for the period from April 17 to May 31 (Dkt.

                        No. 12); and from May 31 to August 1 (Dkt. No. 15), so that his attorney

                        could review the discovery materials which the Government had already

                        produced. At the August 1 conference, once again it was the defendant

                        who “request[ed] additional time to finish discovery.” (Dkt. No. 19, p.

                        10).

              The Government requested, with the defendant’s consent, the exclusion of speedy

               trial time from October 11, 2019, to the scheduled trial date of March 30, 2020, in

               the interests of justice, in order for the Government to produce additional




                                                 12
        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 14 of 16



               discovery materials, the defendant to file his motion for a bill of particulars and

               statute of limitations, and for the parties to prepare for trial. (Dkt. No. 29).

                   o The defendant’s motions filed October 25, 2019, resolved by the Court on

                       December 18, 2019, meant that the 30 days from October 25, 2019 to

                       November 24, 2019 was, wholly separately, automatically excluded from

                       Speedy Trial calculations under 18 U.S.C. §§ 3161(h)(1)(D) and

                       (h)(1)(H).

                   o From January 17, 2020 to February 16, 2020, Speedy Trial Act time was

                       also automatically excluded under 3161(h)(1)(D) and (h)(1)(H), based on

                       the pending motions. See, e.g., Bert, 814 F.3d at 78 (speedy trial time

                       begins to run at the end of the “30-day advisement period” after the filing

                       of a pre-trial motion).

              The Government then applied, and the Court ordered, that Speedy Trial Act time

               be excluded from the previously scheduled trial date of March 30, 2020, to June

               1, 2020, in the interest of justice.

                   o From March 13, 2020 to April 12, 2020, Speedy Trial Act time is once

                       again also automatically excluded under 3161(h)(1)(D) and (h)(1)(H),

                       based on the pending motion.

       As an initial matter, as was the case in Reichberg, the defendant’s implicit motion for

reconsideration of the Court’s prior exclusions of time is untimely. The timeliness rule is “not

merely a procedural quirk,” but “serves to protect the integrity of proceedings before the Court

by ensuring some measure of finality.” 2018 WL 6599465, at *9. And the facts in Reichberg

are true here as well – “the adjournments which led to the Court excluding time . . . were granted




                                                  13
         Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 15 of 16



primarily to allow [the defendant] the time [he] proffered to the Court was required to adequately

prepare for trial.” Id.

        Even on the underlying merits, there is no basis to dismiss the Indictment. “Government

failure to comply with discovery rules can prevent exclusion of time from speedy trial calculations

if that failure is chronic or in bad faith.” Esquilin, at *2. A similar rule applies with respect to the

constitutional right to Speedy Trial: whether the reason for the exclusion was the Government’s

bad faith. Reichberg, 2018 WL 6599465, at *14. And as described above, there is no basis to

conclude that the reason for the Government’s late disclosure was anything other than inadvertent.7

IV.   The Government Will Not Introduce Jain’s Post-Arrest Statements in its Case-in-
Chief

        The Government will not seek to introduce Jain’s post-arrest statements (described in

general terms above) in its case-in-chief, so his motion to suppress is moot.

                                          CONCLUSION

        The Court should deny the defendant’s motion to dismiss the Indictment under the Sixth




7
  Judge Woods’ decision in Reichberg also addresses the defendant’s assertion here that his
Sixth Amendment rights were violated because of his “limited funds.” 2018 WL 6599465, at
*14 (“The Court is sensitive to Defendants’ arguments that the delay in this case prejudices
Defendants by straining their financial resources and subjecting them to the social consequences
that follow a criminal indictment,” but nonetheless rejecting the defendants’ attempts to object to
the exclusion of Speedy Trial Act time).


                                                  14
        Case 1:19-cr-00059-PKC Document 79 Filed 03/27/20 Page 16 of 16



Amendment and the Speedy Trial; and his motion to suppress his post-arrest statement is moot.



Dated: New York, New York

March 27, 2020



                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney
                                           Southern District of New York
                                           Attorney for the United States of America



                                           By:     /s/
                                                   Tara M. La Morte
                                                   Sam Raymond
                                                   Assistant United States Attorneys
                                                   1 St. Andrew’s Plaza
                                                   New York, New York 10007
                                                   Tel.: (212) 637-1041/6519




                                              15
